Title: From George Washington to Abraham Skinner, 25 October 1781
From: Washington, George
To: Skinner, Abraham


                  
                     To the Commissary General of Prisoners
                     Sir
                     Camp near York 25th Octr 1781 
                  
                     WinchesterArtillery193Guards46723d Regiment20543d Do30776 Do6252 Battalions of Anspach948Queens Rangers248Pioneers 333029Fort FrederickLight Infantry59417th Regiment20533d Do22571st Do24280th Do588Prince Hereditory425Regt De Bosc271Yagers68British Legion192North Carolina Volunteers 1142924You are to dispose of the Prisoners as above.
                  
                     G. Washington
                  
               